DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species II (claims 1-9, 11-12, and 14-18) in the reply filed on 11/23/21 is acknowledged.  The traversal is on the ground(s) that Examiner failed to not properly identify the common technical features between species.  This is not found persuasive because Examiner properly identified the generic claim 1, which . 
Further Applicant argued Examiner also failed to cite prior art. Although this is true that prior art was not applied in the previous restriction requirement, all the common technical features are in independent claim 1, to which the claims with the special technical features depend. 
In addition, Koenig (8,287,474) in fig 1 shows the common technical features of a rigid therapy cavity (40, fig 1) with at least one opening for a limb to enter and leave (opening near elements 36/38 where leg 20 is inserted in fig 1) and the rigid therapy cavity being connected to the negative pressure generation control system(80, fig 1) by means of an air passage (tube connected to elements 80 and 40 in fig 1), configured for a limb (see leg in fig 2) (see arm in fig 5); the rigid therapy cavity is composed of a plurality of parts (elements 36/38/40, in fig 1 all form the cavity for insertion of the limb); and the opening of the rigid therapy cavity and the 
Claims 10 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/23/21.
Drawings
The drawings are objected to because of the unlabeled rectangular boxes shown in figures 1, 9, 11, 13, 15, 17, 19, 21, 23, and 25-36. The drawings should be provided with suitable descriptive legends. See: 37 CFR 1.84 (n) and (o). 
The drawings are objected to because the drawings contain blank boxes and other shapes, which are not widely, recognized engineering symbols. Applicant must supply a suitable legend. A proposed drawing correction or corrected drawings are required in reply to the Office action to avoid abandonment of the application. The objection to the drawings will not be held in abeyance. 
37 CFR 1.84(n) and (o) permit use of symbols which are not universally recognized, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable. In addition, suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. (Emphasis added). Thus the examiner may require, on a case-bycase basis, the use of descriptive legends where it is believed that such will facilitate a clear understanding of the drawings without undue reliance on the specification for understanding of 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the paragraph is greater than 150 words and contains legal phraseology "is disclosed" in line 1.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 14 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 14 and 17-18, (lines 4-5, in each instance) the limitation “gaps or holes are provided between various components or on materials of various portions” is unclear. It cannot be determined how there are gaps or holes if the rigid cavity only requires one portion, as also disclosed in the specification (see line 3, in each instance).
In claims 14 and 17-18, (line 5, in each instance) the limitation “various portion” contradicts the cavity formed by the one portion in the claims in line 3 (in each instance).
Claims 14 and 17-18 recites the limitation "components" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For rejection purposes, components is interpreted as any part of the cavity.
In claims 14 and 17-18, (line 6, in each instance) the phrase “in any manner” is vague and indefinite. The scope of the claim cannot be determined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koenig (8,287,474) in view of Grahn (5,683,438).
With respect to claim 1, Koenig discloses a physiotherapy instrument for human body facet joint inflammation (Abstract, lines 1-8), comprising a rigid therapy cavity (40, fig 1) and a negative pressure generation control system (80, fig 1) wherein the rigid therapy cavity being provided with at least one opening for a limb to enter and leave (opening near elements 36/38 where leg 20 is inserted in fig 1), and the rigid therapy cavity being connected to the negative pressure generation control system by means of an air passage (tube connected to elements 80 and 40 in fig 1), configured for a partial thigh above a knee of a the limb and a partial (see leg in fig 2) or an entire shank below the knee (see leg in fig 1), and a partial arm above an elbow of the limb and an entire forearm below the elbow (see arm in fig 5); the rigid therapy cavity is composed of a plurality of parts (elements 36/38/40, in fig 1 all form the cavity for insertion of the limb) fitted with each other to form a whole (one singular piece); and the opening of the rigid therapy cavity and the limb are fixed by a sealed connecting component (36/38, fig 1) but lacks the rigid cavity being L-shaped.
However, Grahn teaches a cavity (12, fig 1) is L-shaped (bent shape of the sleeve 12 is in the shape of an L in fig 1) allowing the limb to be put in after bending (see arm bent in fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the cavity of Koenig to be an L as taught by Grahn so as to provide a more comfortable positioning for the user’s limb.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koenig in view of Grahn as applied to claim 1 above, and further in view of Macleod (3,403,673).
With respect to claim 2, the modified Koenig shows the L-shaped rigid therapy cavity but lacks a first housing and a second housing.
However, Macleod teaches a cavity (10, fig 1) comprising a first housing (55, fig 5) and a second housing (56, fig 5); wherein the first housing and the second housing form an L shape (see leg in the shape of an L in fig 4); the opening of the rigid therapy cavity for the limb to enter and leave is a circular arc-shaped (see fig 5 depicting the opening for the leg is circular), and the circular arc-shaped opening is formed by fitting a semi-arc-shaped first opening (see shape of 55 in fig 5 and col 7, lines 1-3) on the first housing with a semi-arc-shaped second opening (see shape of 56 in fig 5 and col 7, lines 1-3) on the second housing; and the rigid therapy cavity is provided with one open end (see open end on the thigh of the user’s leg in fig 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cavity of the modified Koenig to include two housing pieces as taught by Macleod so as to allow for easy insertion and removal of the user’s limb when bent.
Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koenig in view of Grahn as applied to claim 1 above, and further in view of Christensen (2009/0177184).
With respect to claim 3, the modified Koenig shows the sealed connecting component 2Application Serial No.: 16 618,382Response to the Requirement for Restriction Election mailed on 10 27 2021comprises an airtight seal (cuff 3 seals the chamber 40; see col 6, lines 58-59 of Koenig), wherein air inside and air outside the rigid therapy cavity are isolated in a negative pressure 
However, Christensen teaches a cavity (113, fig 2A) with an airtight winding tape (140, fig 2A; see [0075], lines 5-11) for winding sealing made of a polymer material (see [0071], lines 17-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sealing component of the modified Koenig to include an airtight winding tape as taught by Christensen so as to allow a pressurized volume to be forms to that an even and equal pressure is applied on each and every position for the portion of the extremity (see [0071], lines 5-8 of Christensen).
With respect to claim 9, the modified Koenig shows the rigid therapy cavity is formed by a butt-jointing at least two parts fitted with each other (see connection of 36 to 38 to 40 in fig 1 of Koenig), the rigid therapy cavity is provided with a rigid therapy cavity opening (near element 38 in fig 1 of Koenig where the limb is inserted), and the rigid therapy cavity opening is openable (to insert the limb); and the sealed component comprises a sealing sleeve (36, fig 1), wherein the sealing sleeve is seamless and internally hollow (allows the limb to be inserted) and comprises two open ends (see ends of 36 to allow limb to go through in fig 1 of Koenig), the internally hollow sealing sleeve is configured for entering and leaving of the limb (see limb positioning in fig 1 of Koenig), the one end is connected to the rigid therapy cavity opening (connection of 36 to 40 in fig 1 of Koenig) but lacks the other end of the sealing sleeve is connected to the limb of a human body by means of a strap.
However, Christensen teaches a cavity (113, fig 2A) with an airtight strap (140, fig 2A; see [0075], lines 5-11) for attaching the sealing sleeve to the limb.
.
Claims 4, 6-7, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koenig in view of Grahn as applied to claim 1 above, and further in view of Tanaka (2010/0305497).
With respect to claim 4, the modified Koenig shows the sealed connecting component (see claim 1 above) but lacks a sealing bag.
However, Tanaka teaches a cavity (2, fig 1b) with a sealing bag (6, fig 1b) with one open end (see open end near element 7 where arm is inserted in fig 1b), the cavity is completely sleeved in the sealing bag (cavity 2 is surrounded by element 6 in fig 1b), and the open end of the sealing bag is sealed and fixed to the limb (tightening band, 7, fig 1b; see [0053], lines 3-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sealing component of the modified Koenig to include a sealing bag as taught by Tanaka so as to still maintain pressurized air in the cavity even when not actively pressurizing (see [0073], lines 4-6 of Tanaka).  
With respect to claim 6, the modified Koenig shows the sealing bag is provided with an air nozzle (8, fig 1b of Tanaka), the air nozzle is connected to an end of the air passage of the negative pressure generation system (see connection of 8 to 9 in fig 1a of Tanaka; note after the modification to Koenig the nozzle will connect to the negative pressure 80 of Koenig) with a seal formed at a junction (air sealed by 8 to the cavity and bag to create a pressurized chamber; 
With respect to claim 7, the modified Koenig shows the sealing bag is made of an airtight polymer material (synthetic resin; see [0050], lines 8-9 of Tanaka).
With respect to claim 14, as best understood, the modified Koenig shows the rigid therapy cavity is an integrated rigid therapy cavity formed by one portion (40, fig 1 of Koenig), the integrated therapy cavity is provided with one open end (end near element 38 for insertion of limb), and the integrated rigid therapy cavity is formed by butt-jointing the components (see joining of elements 36 to 38 to 40 in fig 1 of Koenig); but lacks the integrated rigid therapy cavity is fixed and sealed to the limb by a sealing bag.
However, Tanaka teaches a cavity (2, fig 1b) with a sealing bag (6, fig 1b) with one open end (see open end near element 7 where arm is inserted in fig 1b), the cavity is completely sleeved in the sealing bag (cavity 2 is surrounded by element 6 in fig 1b), and the open end of the sealing bag is sealed and fixed to the limb (tightening band, 7, fig 1b; see [0053], lines 3-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sealing component of the modified Koenig to include a sealing bag as taught by Tanaka so as to still maintain pressurized air in the cavity even when not actively pressurizing (see [0073], lines 4-6 of Tanaka).
With respect to claim 17, the modified Koenig shows the rigid therapy cavity is an integrated rigid therapy cavity formed by one portion (40, fig 1 of Koenig), the integrated therapy cavity is provided with one open end (end near element 38 for insertion of limb), and the integrated rigid therapy cavity is formed by butt-jointing the components (see joining of .
Claims 5, 15-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koenig in view of Grahn as applied to claim 1 above, and further in view of Tanaka (2010/0305497) and Moore (2016/0136404).
With respect to claim 5, the modified Koenig shows the sealed connecting component but lacks a sealing bag.
However, Tanaka teaches a cavity (2, fig 1b) with a sealing bag (6, fig 1b) with one open end (see open end near element 7 where arm is inserted in fig 1b), the cavity is completely sleeved in the sealing bag (cavity 2 is surrounded by element 6 in fig 1b), and the open end of the sealing bag is sealed and fixed to the limb (tightening band, 7, fig 1b; see [0053], lines 3-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sealing component of the modified Koenig to include a sealing bag as taught by Tanaka so as to still maintain pressurized air in the cavity even when not actively pressurizing (see [0073], lines 4-6 of Tanaka).
Further, the modified Koenig lacks the sealing bag having two open ends.
However, Moore teaches a body bag (620, fig 6) with two open ends (652/654, fig 6) fixed to the limb (see leg enclosed by 630/632 in fig 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sealing bag of the modified Koenig to have two open ends as taught by Moore so as to only enclose a specific area rather than an entire limb, eg. for the embodiment of fig 2 of Koenig. 
 the sealing bag is provided with an air nozzle (8, fig 1b of Tanaka), the air nozzle is connected to an end of the air passage of the negative pressure generation system (see connection of 8 to 9 in fig 1a of Tanaka; note after the modification to Koenig the nozzle will connect to the negative pressure 80 of Koenig) with a seal formed at a junction (air sealed by 8 to the cavity and bag to create a pressurized chamber; “airtightly passes”, [0051], lines 2-3), and the other end of the air passage is connected to the negative pressure generation control system (see connection in fig 1 of Koenig).
With respect to claim 16, the modified Koenig shows the sealing bag is made of an airtight polymer material (synthetic resin; see [0050], lines 8-9 of Tanaka).
With respect to claim 18, the modified Koenig shows the rigid therapy cavity is an integrated rigid therapy cavity formed by one portion (40, fig 1 of Koenig), the integrated therapy cavity is provided with one open end (end near element 38 for insertion of limb), and the integrated rigid therapy cavity is formed by butt-jointing the components (see joining of elements 36 to 38 to 40 in fig 1 of Koenig); and the integrated rigid therapy cavity is fixed and sealed to the limb by the sealing bag (see modification by Tanaka and fig 1b).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koenig in view of Grahn as applied to claim 1 above, and further in view of Christensen (2009/0177184) and Kuiper (2003/0191420).
With respect to claim 8, the modified Koenig shows the sealed connecting component 2Application Serial No.: 16 618,382Response to the Requirement for Restriction Election mailed on 10 27 2021comprises an airtight seal (cuff 3 seals the chamber 40; see col 6, lines 58-59 of Koenig), wherein air inside and air outside the rigid therapy cavity are isolated in a negative pressure therapy (see Abstract, lines 8-9; “vacuum pressure”), but lacks the sealed connecting component comprising          a sealing tape made of an elastic polymer material.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sealing component of the modified Koenig to include a sealing tape as taught by Christensen so as to allow a pressurized volume to be forms to that an even and equal pressure is applied on each and every position for the portion of the extremity (see [0071], lines 5-8 of Christensen).
Further, the modified Koenig lacks two ends of the     sealing tape are connected and closed by a sealing zipper to form a sealed sleeve seal.
However, Kuiper teaches a zipper closure (30, fig 2) to connect two ends (material on left and right side of zipper in fig 2) to form a sealed sleeve (10, fig 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the adhesive of the sealing tape of the modified Koenig with a zipper as taught by Kuiper so as to replace one known an easy closure system for insertion and removal of the limb with another.
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koenig in view of Grahn as applied to claim 1 above, and further in view of Gu (CN104197130).
With respect to claim 11, the modified Koenig shows all the elements as claimed above but lacks the rigid therapy cavity comprising an upper cavity and a lower cavity. 
	However, it would be an obvious design choice to separate the rigid cavity of the modified Koenig into two pieces. The separation holds no criticality and the device of Koenig would perform equally as well being in two pieces (MPEP 2144.04 (V)(C)).

	However, Gu teaches a rigid tube (5, fig 1) with overlapping end (see [0027] of translation, inner ring in contact with the outer wall indicates overlap) to another tube (9, fig 1) by pins (8, fig 1) and pin holes (4-1, fig 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ends of the separated cavities of the modified Koenig to include pins and pin holes as taught by Gu so as to provide a solid and removable connection between the cavities.
With respect to claim 12, the modified Koenig shows all the elements as claimed above but lacks the rigid therapy cavity comprising an upper cavity, intermediate cavity, and a lower cavity. 
	However, it would be an obvious design choice to separate the rigid cavity of the modified Koenig into three pieces. The separation holds no criticality and the device of Koenig would perform equally as well being in three pieces (MPEP 2144.04 (V)(C)).
	Further the modified Koenig lacks a lower end of the upper rigid therapy cavity and an upper end of the lower rigid therapy cavity are butt-jointed and partially overlapped, and overlapped portions are provided with corresponding pin holes and connected by means of a pin.
	However, Gu teaches a rigid tube (5, fig 1) with overlapping end (see [0027] of translation, inner ring in contact with the outer wall indicates overlap) to a middle tube (9, fig 1) connected to a third tube (3, fig 1) all by pins (8, fig 1) and pin holes (3-1, fig 4 and 4-1, fig 2).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hadfield (59,388), Gray (2,113,253), Thompson (6,168,611), Umstead (3,563,234), Spielberg (3,859,989), Filtvedt (7,833,179), Nakamura (2011/0257589), and Alnabulsi (2015/0065931) are cited to show additional pressure therapy chambers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                            
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785